Citation Nr: 0006945	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  In this regard, 
he has submitted evidence in support of this claim which 
renders it plausible.  The Board also finds that VA has 
complied with its obligation to assist him with the 
development of that claim under the same code provision.

The veteran was afforded a VA PTSD examination in April 1998, 
wherein a diagnosis of PTSD, chronic, was rendered with a 
Global Assessment Functioning (GAF) score of 61, which is 
descriptive of mild social and industrial impairment.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV); 38 
C.F.R. §§ 4.125(a), 4.130 (1999).  In a June 1998 social and 
industrial survey, the veteran's PTSD symptoms were described 
as severe and chronic.  VA outpatient treatment records show 
ongoing treatment for PTSD.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In this case, as the veteran's representative has 
pointed out, the medical evidence subsequent to the last VA 
examination shows that the veteran's disability has been 
described as more severe than it was on the examination.  
Thus, there is evidence that the veteran's disability has 
worsened since the last VA examination in April 1998.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTSD, or psychiatric 
disorder, since November 1998.  The RO 
should then take all necessary steps to 
obtain those treatment records, which 
have not already been secured.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should specify 
which symptoms are associated with non- 
service connected psychiatric 
disabilities as opposed to PTSD.  If the 
examiner is unable to answer this 
question, the examiner should so 
indicate.  If there are no symptoms of 
PTSD, that conclusion should be noted.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to conduction and completion of the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The examiner should also 
express an opinion as to the impact of 
the veteran's PTSD on his ability 
establish and maintain effective work and 
social relationships.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, and reviewing all 
evidence received, the RO should re- 
adjudicate the issue of entitlement to an 
increased rating for PTSD.

If any of the benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


